Citation Nr: 9904693	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  96-48 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The appellant had active service from August 1973 to August 
1977.

This matter was originally before the Board of Veterans' 
Appeals on appeal from a rating decision of the Atlanta, 
Georgia Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the appellant an increased 
evaluation, in excess of the currently assigned 10 percent 
rating, for his service-connected bilateral hearing loss.  
This issue was REMANDED by the Board in May 1998 for 
additional development.  The requested development was 
accomplished and the case is now ready for appellate review 
on the merits of the claim.

The Board again notes that the appellant appeared to raise 
the issue of entitlement to an increased rating for his 
service-connected tinnitus in his written statement dated 
September 1995.  This issue is again referred to VARO for 
appropriate action.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim for an 
increased rating for hearing loss.

2.  The results of a private audiological evaluation in March 
1995 showed a pure tone threshold average of 80 decibels in 
the right ear and 47 decibels in the left ear.  He had a 
speech recognition ability of 72 percent in the right ear, 
and 92 percent in the left ear.  Based on this, the veteran 
has Level II hearing in the right ear and Level VI in the 
left ear.

3.  The results of an official audiological evaluation in 
June 1998 showed a pure tone threshold average of 89 decibels 
in the right ear and 74 decibels in the left ear.  Speech 
recognition ability was 87 percent in the right ear, and 100 
percent in the left ear.  Based on this, the veteran has 
Level IV in the right ear and Level II for the left ear.  



CONCLUSION OF LAW

The criteria for an increased evaluation, in excess of 10 
percent, for bilateral hearing loss have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.85 and Part 
4, Codes 6100 to 6110 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for increased 
disability evaluations for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1994); cf. 
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992) (where 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by the 
VA, he established a well- grounded claim for an increased 
rating).

The appellant had active military service from August 1973 to 
August 1977.  Following discharge from active service, he 
submitted a claim for service connection for a hearing loss 
disability.  By rating decision of October 1981, service 
connection was awarded for hearing loss of the left ear, and 
a noncompensable (0 percent) rating assigned.  The RO by 
rating decision dated May 1985, found error in the prior 
grant and awarded service connection for bilateral hearing 
loss, rated as noncompensable (0%), effective from February 
1980.  

Written statement from the appellant dated September 1995, 
indicated that his bilateral hearing loss had increased in 
severity, thus he believed he was entitled to an increased 
evaluation for the service-connected disability.  

Service-connected disabilities are rated in accordance with a 
Schedule for Rating Disabilities (Schedule) based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities. 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (1998).  The disability ratings 
evaluate the ability of the body to function as a whole under 
the ordinary conditions of daily life including employment.  
Evaluations are based on the amount of functional impairment; 
that is, the lack of usefulness of the rated part or system 
in self support of the individual. 38 C.F.R. § 4.10 (1998).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold as measured by pure tone audiometric tests.  To 
evaluate the degree of disability from bilateral service- 
connected defective hearing, the Schedule establishes eleven 
levels of impaired efficiency numerically designated from 
level I to level XI.  Level I represents essentially normal 
auditory acuity with hearing loss increasing with each level 
to the profound deafness represented by level XI.  38 C.F.R. 
§ 4.85 and Part 4, Codes 6100 to 6110 (1998).

Impairment of auditory acuity is meant as organic hearing 
loss for speech.  38 C.F.R. § 4.87 (1998).  Furthermore, the 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (1998).  The records shows that the veteran had 
considerable exposure to hazardous noise serving as a cannon 
crewman in service.  While the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Evidence of the veteran's current hearing loss disability 
consists of the results of a private audiological examination 
report dated March 1995, an MRI report dated June 1995, and 
an official audiological examination report dated June 1998.  

In the March 1995 audiological examination, conducted by S. 
Riley, M.S., audiologist, pure tone thresholds, in decibels, 
were as follows:

HERTZ:	500 	1000 	2000 	3000 	4000 
RIGHT:	 55	 65	 85	  NA  	 90 
LEFT:		 35	 35	 45	  NA  	 60 

The average right ear pure tone threshold for the 1000 to 
4000 (without a recorded reading for the 3000 hertz 
frequency) was 80 decibels for the right ear, and 47 decibels 
for the left ear.  This report also shows that speech 
recognition was 72 percent for the right ear, and 92 percent 
for the left ear; however, it can not be ascertained for 
certain from the medical records that these speech 
recognition scores were obtained using the Maryland CNC Test 
as required by VA regulation.  38 C.F.R. § 3.385.

Review of the June 1995 MRI report shows a normal MRI scan of 
the head with special attention to the internal auditory 
canals.  

As a result of the Board's Remand dated May 1998, the veteran 
was afforded an official audiological examination for VA 
compensation purposes in June 1998.  

In the June 1998 official audiological examination, pure tone 
thresholds, in decibels, were as follows:

HERTZ:	500 	1000 	2000 	3000 	4000 
RIGHT:	 65	 65	 95	 100	 95 
LEFT:		 55	 65	 70	  75	 85

The average right ear pure tone threshold for the 1000 to 
4000 hertz frequencies was 89 decibels for the right ear, and 
74 decibels for the left ear.  This report also shows that 
speech recognition was 84 percent for the right ear, and 100 
percent for the left ear.  

The reviewing audiologist, K. R. Ford, M.Ed., also commented 
that the appellant's medical records had been reviewed and 
indicated a history of high-frequency hearing loss, up until 
1984, when the results appeared much worse.  Then again in 
1986 the tests indicated a high-frequency loss again.  
Current results indicated an inconsistent test pattern, with 
wide discrepancy between the appellant's unaided 
conversational ability and his admitted hearing thresholds.  
She opined that "[s]evere to profound hearing loss is 
incompatible with excellent speech discrimination.  These 
results do not express a confirmed hearing loss."

Under the criteria set forth in the Schedule, the veteran's 
hearing loss as measured in the private March 1995 
audiological examination, is assigned Level II for the right 
ear and Level VI for the left ear.  This degree of bilateral 
hearing loss, under the Schedule, would warrant the 
assignment of a "10 percent" evaluation under Diagnostic 
Code 6101.  However, the veteran's hearing loss as measured 
in the official audiological examination in June 1998, is 
assigned Level IV for the right ear and Level II for the left 
ear.  This degree of bilateral hearing loss, under the 
Schedule, would warrant the assignment of only a "0 
percent" or "noncompensable" evaluation under Diagnostic 
code 6100.  

The Board notes that the appellant is currently assigned a 10 
percent disability evaluation for his service-connected 
bilateral hearing loss.  Although there is some discrepancy 
between the results of the two audiological examinations, the 
Board notes that there is no competent (medical) evidence of 
hearing loss that would warrant a rating in excess of 10 
percent.  

Thus, in view of the foregoing, and the decision in 
Lendenmann that assignment of a disability rating for hearing 
loss is based on a mechanical application of the rating 
schedule to the audiological test results, with no room for 
subjective evaluation, the Board finds that the preponderance 
of the evidence is against the veteran's claim for an 
increased evaluation for bilateral hearing loss.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4, §§ 4.85, 4.87, 
Diagnostic Codes 6100, 6101 (1998).  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).


ORDER

An increased rating for bilateral hearing loss is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

